Name: Commission Regulation (EEC) No 159/85 of 22 January 1985 re-establishing the levying of customs duties on methanol (methyl alcohol), falling within subheading 29.04 A I and originating in Saudi Arabia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 23 . 1 . 85 Official Journal of the European Communities No L 19/ 11 COMMISSION REGULATION (EEC) No 159/85 of 22 January 1985 re-establishing the levying of customs duties on methanol (methyl alcohol), falling within subheading 29.04 A I and originating in Saudi Arabia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply Whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Saudi Arabia, HAS ADOPTED THIS REGULATION : Article 1 As from 24 January 1985, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3562/84 shall be re-established on imports into the Community of the following products origi ­ nating in Saudi Arabia : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regula ­ tion , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I , within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; whereas, as provided for in Article 1 1 of that Regulation , as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the coun ­ tries and territories concerned may at any time be re-established ; Whereas, in the case of methanol (methyl alcohol) falling within subheading 29.04 A I, the individual ceiling was fixed at 320 400 ECU ; whereas, on 21 January 1985, imports of these products into the Community originating in Saudi Arabia reached that ceiling after being charged thereagainst ; CCT heading No Description 29.04 A I (NIMEXE 29.04-11 ) Methanol (methyl alcohol) Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 January 1985 . For the Commission COCKFIELD Member of the Commission (') OJ No L 338 , 27 . 12 . 1984, p. 1 .